Citation Nr: 1521857	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  14-31 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

1. Entitlement to an initial, schedular rating in excess of 10 percent for contact dermatitis/tinea pedis. 

2.  Entitlement to a higher initial rating for contact dermatitis/tinea pedis on an extra- schedular basis pursuant to 38 C.F.R. § 3.321(b).   



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to March 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision by the RO that, following an October 2011 Board remand of a claim for service connection for a skin disability, granted service connection for a skin disability characterized as contact dermatitis/tinea pedis.  A 10 percent rating was assigned for this disability effective from the date of claim for service connection, August 12, 2004.  A notice of disagreement (NOD) requesting a rating in excess of 10 percent for this disability was filed on the Vetean's behalf by his attorney in  September 2012.  The RO issued a statement of the case (SOC) in June 2014 and the Vetean's representative filed a substantive appeal on his behalf (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2014.  

Because the Veteran disagreed with the initial rating assigned following the award of service connection for the skin disability at issue, the Board has characterized the matters on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran's attorney has, among other contentions, requested that the Veteran be afforded another VA examination that "specifically addresses the functional impacts resulting from [the service connected skin disability.]"  See March 16, 2015, statement by the Veteran's attorney.  The Veteran was last afforded a VA examination to assess the severity of his service connected skin disability over three years ago in February 2012, and possible worsening of this disability-to include as represented by the Veteran's complaints of "flare-ups of his condition with fissures, blisters, and open sores"-has been described since that time.  Id.  As such, and given the request of the Veteran's attorney, the undersigned finds that a VA examination to determine the exact current severity of the service connected skin disability is necessary.  See 38 C.F.R. §§ 3.159 , 3.327(a) (2014); Green v. Derwinski, 1 Vet. App.121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  Therefore, the AOJ will be directed below to arrange for a VA examination to assess the current severity of the service-connected disability for which increased compensation is claimed.

In his aforementioned March 2015 statement, the Veteran's attorney argued that the Veteran's service connected skin disability requires extraschedular consideration.  
In this regard, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  Furthermore, the provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) specified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.   

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question (see Floyd v. Brown, 9 Vet. App. 88 (1996)), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the Board finds that the development in this case has primarily been directed towards establishing the appropriate schedular rating under 38 C.F.R. § 4.118 Diagnostic Code 7806 (2014).  Moreover, the record does not reflect meaningful AOJ consideration of the provisions of 38 C.F.R. § 3.321(b).  Given the arguments advanced by the Veteran's attorney as to the adequacy of the rating criteria utilized to evaluate the Veteran's disability, the Board finds that further development and consideration in this regard is paramount.

Accordingly, to avoid any prejudice to the Veteran, and to give him every consideration in connection with the matter, the AOJ will be directed to undertake the indicated actions to afford the Veteran further, full opportunity for development of the matter of entitlement to a higher initial rating for the service connected skin disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), and then conduct the initial adjudication of the matter of the Veteran's entitlement to a higher initial rating for this disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  Cf. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in the denial of the claims.  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding records of VA evaluation and/or treatment.

Further, the AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims that have been remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remanded claims.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matters that have been remanded.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA skin examination by an appropriate medical professional.  The entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render findings responsive to the applicable criteria for rating skin disability as dermatitis or eczema, specifically identifying the percentage of the entire body, and the percentage of the exposed areas affected.  The physician should also clearly indicate whether the service connected skin disability requires the use of systemic (as opposed to topical) therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the total duration of such use during the prior 12-month period.  If any aspect of the service-connected skin disability causes limitation of function, the examiner should describe such limitation, as appropriate.

Based on review of all pertinent evidence and lay assertions, the examiner should also indicate whether, at any point since the August 12, 2004, effective date of the award of service connection, the Veteran's service-connected skin disability has increased in severity, and, if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Also after associating with the claims file all records and/or responses received, conduct any additional development deemed necessary on the matter of a higher initial rating for contact dermatitis/tinea pedis on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)-to include referral to the Director of VA's Compensation and Pension Service, if warranted.

6.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for an initial schedular rating in excess of 10 percent for contact dermatitis/tinea pedis, and initially adjudicate the matter of a higher initial rating for contact dermatitis/tinea pedis on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), in light of all pertinent evidence (to include that added to the record as a result of the development requested above) and legal authority. 

8.  To the extent the adjudication above does not result in a complete grant of all benefits sought, furnish to the Veteran and his attorney an appropriate supplemental SOC that reflects citation to and discussion of additional legal authority considered-particularly, as appropriate, 38 C.F.R. § 3.321(b)-along with clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the matters hat have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




